Exhibit 10.1

 

THIRD AMENDMENT TO LOAN AGREEMENT

 

THIS THIRD AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into this
20th day of October, 2017, to be effective as of September 26, 2017 (the
“Effective Date”), between AMERIS BANCORP, a Georgia corporation (“Borrower”),
and NEXBANK SSB (“Lender”).

 

R E C I T A L S

 

A.       Borrower and Lender are parties to that certain Loan Agreement dated as
of August 28, 2013 (as heretofore amended and as it may be further amended,
modified, supplemented, restated or amended and restated from time to time, the
“Loan Agreement”). Unless otherwise indicated herein, all terms used with their
initial letter capitalized are used herein with their meaning as defined in the
Loan Agreement and all Section references are to Sections in the Loan Agreement.

 

B.       Borrower has requested that Lender, and Lender has agreed to, amend the
Loan Agreement and Note to, among other things, (i) decrease the Commitment and
(ii) extend the Maturity Date.

 

C.       Borrower and Lender desire to amend the Loan Documents, subject to the
terms, conditions, and representations set forth herein, as requested by
Borrower.

 

D.       Borrower and Lender agree to the other terms and provisions provided
below, subject to the terms, conditions, and representations set forth herein.

 

NOW, THEREFORE, in consideration of these premises and other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree, as follows:

 

1.Amendments to Loan Agreement. Subject to the satisfaction of the conditions
set forth herein, the Loan Agreement is amended as follows:

 

(a)           Section A of the Recitals is hereby amended and restated in its
entirety to read as follows:

 

A. Borrower has applied to Lender for a revolving loan in the amount of up to
$30,000,000, and Lender is willing to make the Loan on the terms and conditions
hereinafter set forth.

 

(b)           The following definitions in Section 2.1 of the Loan Agreement are
hereby amended and restated in their entirety to read as follows:

 

Commitment: The obligation of Lender to make Revolving Credit Advances pursuant
to Section 4.1 in an aggregate principal amount at any time outstanding up to
but not exceeding $30,000,000, subject, however, to termination pursuant to
Article XVI.

 

Maturity Date: September 26, 2020.

 

2.Conditions Precedent. Notwithstanding any contrary provision, this Amendment
shall be effective upon the satisfaction of all of the following conditions
precedent:

 

(a)           Lender shall have received counterparts of this Amendment executed
by Borrower, Lender, and each other party set forth on the signature pages
hereto;

 

(b)           Lender shall have received the Third Amended and Restated
Revolving Promissory Note dated as of the Effective Date in the original
principal amount of $30,000,000 executed by Borrower and payable to the order of
Lender (the “Third Amended and Restated Note”);

 

Third Amendment

 

 

 

(c)           Lender shall have received satisfactory evidence that the
representations and warranties contained in the Loan Agreement and in the other
Loan Documents, after giving effect to the terms of this Amendment, shall be
true and correct in all material respects on and as of the Effective Date and
the date hereof to the same extent as though made on and as of each such date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;

 

(d)           Lender shall have received satisfactory evidence that Borrower has
paid the fees and expenses of counsel described in Section 6 hereof and Article
VII of the Loan Agreement;

 

(e)           After giving effect to the terms of this Amendment, no Default or
Event of Default shall have occurred and be continuing or shall result after
giving effect to this Amendment or the Third Amended and Restated Note;

 

(f)           Lender shall have received an officer’s certificate, together with
all attachments and exhibits thereto, duly executed and delivered by a duly
authorized officer of the Borrower; and

 

(g)           Lender shall have received such other instruments and documents
incidental and appropriate to the transactions provided for herein as Lender or
its counsel may reasonably request, and all such documents shall be in form and
substance satisfactory to Lender (it being agreed that execution of this
Amendment by Lender shall evidence that the foregoing conditions have been
fulfilled).

 

3.Reaffirmation of Loan Documents and Liens. Except as amended and modified
hereby, any and all of the terms and provisions of the Loan Agreement and the
other Loan Documents shall remain in full force and effect and are hereby in all
respects ratified and confirmed by Borrower. Borrower hereby agrees that, except
as expressly provided in this Amendment, the amendments and modifications herein
contained shall in no manner affect or impair the liabilities, duties and
obligations of Borrower under the Loan Agreement and the other Loan Documents or
the Liens securing the payment and performance thereof. Borrower further
confirms that the liens and security interests in the Collateral created under
the Loan Documents secure, among other indebtedness, Borrower’s obligations
under the Loan Documents, and all modifications, amendments, renewals,
extensions, and restatements thereof.

 

4.Representations and Warranties. As a material inducement for Lender to enter
into this Amendment, Borrower hereby represents and warrants to Lender (with the
knowledge and intent that Lender is relying upon the same in consenting to this
Amendment) that as of the Effective Date and the date hereof, and after giving
effect to the transactions contemplated by this Amendment: (a) all
representations and warranties in the Loan Agreement and in all other Loan
Documents are true and correct in all material respects, as though made on each
of the Effective Date and the date hereof, except to the extent that (i) any of
them speak to a different specific date or may have otherwise been made
inaccurate by the mere passage of time; or (ii) the facts or circumstances on
which any of them were based have been changed by transactions or events not
prohibited by the Loan Documents; (b) no Default or Event of Default exists
under the Loan Documents or will exist after giving effect to this Amendment;
(c) this Amendment has been duly authorized and approved by all necessary
organizational action and requires the consent of no other Person, and is
binding and enforceable against Borrower in accordance with its terms; and
(d) the execution, delivery and performance of this Amendment in accordance with
its terms, does not and will not, by the passage of time, the giving of notice,
or otherwise: (i) require any governmental approval, other than such as have
been obtained and are in full force and effect, or violate any applicable law
relating to Borrower; (ii) conflict with, result in a breach of, or constitute a
default under the Constituent Documents of Borrower thereof, or any indenture,
agreement, or other instrument to which Borrower is a party or by which it or
any of its properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by Borrower.

 

Third Amendment



 2 

 

 

5.Costs and Expenses. Borrower agrees to pay promptly the reasonable fees and
expenses of counsel to Lender for services rendered in connection with the
preparation, negotiation, reproduction, execution and delivery of this Amendment
and all related documents.

 

6.Miscellaneous.

 

(a)This Amendment and the Third Amended and Restated Note shall be deemed to
constitute a Loan Document for all purposes and in all respects. Each reference
in the Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import, and each reference in the Loan Agreement or in any other
Loan Document, or other agreements, documents or other instruments executed and
delivered pursuant to the Loan Agreement to the “Loan Agreement”, shall mean and
be a reference to the Loan Agreement as amended by this Amendment.

 

(b)The Loan Documents shall remain unchanged and in full force and effect,
except as provided in this Amendment and the Third Amended and Restated Note,
and are hereby ratified and confirmed. The execution, delivery, and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power, or remedy of Lender under any Loan
Document, nor constitute a waiver under any of the Loan Documents.

 

(c)All of the terms and provisions of this Amendment shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

(d)This Amendment may be executed in one or more counterparts and by different
parties hereto in separate counterparts each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document. Delivery of
photocopies of the signature pages to this Amendment by facsimile or electronic
mail shall be effective as delivery of manually executed counterparts of this
Amendment.

 

(e)THIS AMENDMENT, THE LOAN AGREEMENT, THE THIRD AMENDED AND RESTATED NOTE AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(f)The headings, captions and arrangements used in this Amendment are, unless
specified otherwise, for convenience only and shall not be deemed to limit,
amplify or modify the terms of this Amendment, nor affect the meaning thereof.

 

(g)Any provision of this Amendment held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

(h)This Amendment shall be construed in accordance with and governed by the laws
of the State of Texas.

 

Third Amendment



 3 

 

 

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]

 

 

 

Third Amendment

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment in multiple
counterparts to be effective as of date first set forth above.

 

 



  BORROWER:             AMERIS BANCORP,     a Georgia corporation              
      By: /s/ Dennis J. Zember Jr.       Name: Dennis J. Zember Jr.       Title:
Executive Vice President and Chief                 Financial Officer  

 

 

 Signature Page to Third Amendment

 

 

 

 

 

  LENDER:             NEXBANK SSB                     By: /s/ Rhett Miller      
Rhett Miller, SVP and Chief Credit Officer  

 

 

Signature Page to Third Amendment

 



 

